       CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

 AYESHA MCKINNEY, TRACINA ROSS,
 and TAMMY BLOOMER,
                                                             0:17-cv-04156-RWP-HCA
                Plaintiffs,

 vs.


 UNITED STATES OF AMERICA, and
                                                    ORDER DENYING MOTION TO COMPEL
 DENNIS BRESNAHAN, individually and in
                                                              DISCOVERY
 his official capacity,

                   Defendants.




                                       I. INTRODUCTION

       Before the Court is Plaintiffs’ Motion to Compel Discovery, filed on August 28, 2020.

Pls. Motion to Compel, ECF (No. 114). Plaintiffs seek to compel discovery from both Defendant

Dennis Bresnahan (“Bresnahan”) and the Government. Id. The Government filed its Resistance

on September 15, 2020. Def. Response, ECF (No. 131). Defendant Bresnahan did not file a

response. The Court heard oral arguments on the Motion on October 14, 2020. ECF (No. 136).

The Court considers the matter fully submitted.

                     II. FACTUAL AND PROCEDURAL BACKGROUND

       This case arises from the alleged acts of former United States Probation Officer Dennis

Bresnahan. In Plaintiffs’ Third Amended Complaint filed on July 17, 2018, Ayesha McKinney,

Tracina Ross, and Tammy Bloomer (“Plaintiffs”) each allege that Bresnahan sexually harassed

and assaulted them in a tortious manner while he was their probation officer. Pls. Third

Amended Complaint, ECF (No. 38 ¶¶ 22-98). Plaintiffs brought claims of assault, battery, and

abuse of process against the United States through the Federal Torts Claims Act (“FTCA”), 28

U.S.C. §§ 1346(b), 2671–2680, asserting that Bresnahan was a federal law enforcement officer
       CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 2 of 12




acting within the scope of his employment when he committed these tortious acts. Id. ¶¶ 12-15.

Plaintiffs also bring constitutional claims against Bresnahan in his individual capacity. Id. ¶¶ 89-

91. A Stipulated Protective Order is in place which governs the production of protected materials

in this case. ECF (No. 78).

       Plaintiffs served both Defendants with written discovery requests on April 29, 2019. Pls.

Brief., ECF (No. 116 at 2). At the time Plaintiffs filed the Motion, Bresnahan had failed to

respond to Plaintiffs’ request. Id. On July 30, 2020 the Government responded to Plaintiffs’

request by producing 836 pages of documents from the Federal Bureau of Investigation’s

(“FBI”) investigation of Bresnahan’s conduct. USA Response, ECF (No. 131 at 2). The

Government states that “[c]ertain documents were redacted pursuant to the informant and law

enforcement privileges.” Id. The Government provided Plaintiffs with a privilege log, which has

been filed under seal. Pls. Declaration in Support, ECF (No. 124-1). Plaintiffs state that certain

documents are redacted so heavily that they are incomprehensible, so they requested the

Government unredact portions. ECF (No. 116 at 2). The Parties were unable to reach an

agreement. ECF (No. 131 at 2). Plaintiffs subsequently filed this Motion to Compel the

Defendants to fully respond to their discovery requests. ECF (No. 114).

       At the Motion Hearing held on October 14, 2020, Plaintiffs’ Counsel stated that since the

filing of the Motion, Bresnahan had adequately responded to their discovery requests. Following

the Hearing, the Court entered a Text Order finding the Motion moot as to Defendant Bresnahan.

ECF (No. 138). Therefore, the Court considers the Motion only as to the Government.




                                                 2
         CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 3 of 12




                                III. LEGAL STANDARD AND ANALYSIS

         Plaintiffs ask this Court to order the Government to produce the FBI documents

unredacted under Federal Rule of Civil Procedure 26(b)(1) because the redacted information is

material and relevant to advancing the case. 1 Federal Rule of Civil Procedure 26(b)(1) states:

“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party's

claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Evidence is

relevant if it “has any tendency to make a fact more or less probable than it would be without the

evidence.” Fed. R. Civ. P. 401.

         Plaintiffs specifically argue that:

         [T]he documents withheld or redacted by the FBI are material and relevant for
         the fair processing of this case. First, the same probation office staff that the FBI
         interviewed regarding Defendant Bresnahan’s inappropriate conduct during his
         employment with the Government are material and relevant in this case. Second,
         Defendant Bresnahan’s conduct with Plaintiffs and other victims are also at issue
         in this case. Third, record shows that the FBI confronted Defendant Bresnahan
         with witnesses’ statements during its criminal investigation of Defendant
         Bresnahan. Those witnesses and the summaries of their statements, including
         Bresnahan’s statements are material in this case.

ECF (No. 116 at 8). Plaintiffs also state they “need summaries of the FBI’s witnesses

interview[s], Form 302s, to properly prepare for depositions.” Id. at 3. Plaintiffs filed the FBI

documents under seal for the Court to review. Pls. Declaration in Support, ECF (No. 124-2). In

sum, Plaintiffs contend that the unredacted FBI documents are essential to further the

progression of their case.




1. The Court notes that Plaintiffs also cite to Federal Rules of Civil Procedure 33, 34, and 37 in addition to Rule 26.
ECF (No. 116 at 2). The Court focuses on Rule 26, because Plaintiffs based their arguments on it.

                                                          3
         CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 4 of 12




        The Government argues that the information Plaintiffs seek is protected under both the

informant and law enforcement privileges and therefore is not subject to Rule 26. Plaintiffs do

not contest the FBI’s right to protect the identities of confidential informants or to safeguard

information related to its investigatory processes. Plaintiffs do not argue that the privileges do

not apply. Instead, Plaintiffs argue that the witnesses themselves are not privileged because they

did not expect their statements to be held in confidence. Plaintiffs’ Counsel directed the Court to

several summaries of FBI interviews where the witnesses did not expressly request anonymity.

Plaintiffs’ Counsel did not point to, and nor was the Government’s Counsel aware of, any

caselaw that suggests witnesses in an FBI investigation need to affirmatively assert their desire to

be kept anonymous. 2 The Court analyzes the applicability of both the informant’s and law

enforcement privileges in turn.

    A. The Informant’s Privilege

        The informant’s privilege allows the Government “to withhold from disclosure the

identity of persons who furnish information of violations of law to officers charged with

enforcement of that law.” Roviaro v. United States, 353 U.S. 53, 59 (1957). The privilege serves

to protect “the public interest in effective law enforcement.” Id. When the anonymity of

individuals who cooperate with law enforcement officials is protected, those individuals are



2 The FBI’s website states the following on its “Frequently Asked Questions” page:

        Can I obtain detailed information about a current FBI investigation that I see in the news? No. Such
        information is protected from public disclosure, in accordance with current law and Department of
        Justice and FBI policy. This policy preserves the integrity of the investigation and the privacy of
        individuals involved in the investigation prior to any public charging for violations of the law. It
        also serves to protect the rights of people not yet charged with a crime.

Federal Bureau of Investigation, Frequently Asked Questions, (2020) https://www.fbi.gov/about/faqs. The Court
concludes that this would lead someone cooperating with the FBI to assume their identity will be kept confidential.

                                                         4
         CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 5 of 12




more likely to disclose knowledge of crimes with law enforcement. Id. at 59. The privilege is

limited. Id. at 60-61. (“Where the disclosure of an informer's identity, or of the contents of his

communication, is relevant and helpful to the defense of an accused, or is essential to a fair

determination of a cause, the privilege must give way.”). In a civil case, the party seeking an

informant’s identity must show “a clear need . . . weighed against the government's interest in

protecting confidential informants' identities.” Elnashar v. Speedway SuperAmerica, LLC, 484

F.3d 1046, 1052-54 (8th Cir. 2007). Further, “the government's interest is more likely to prevail

in civil cases.” Id.

         The United States offers the Declaration of Travis Carlisle, Deputy Assistant Director of

the Intelligence Operations Branch of the FBI Directorate of Intelligence, in support of its

assertion of the informant’s privilege. Declaration of Travis Carlisle, (ECF 131-2). Mr. Carlisle

has held a variety of positions at the FBI, starting in 2001. Id. at 1-2. Mr. Carlisle explains that a

Confidential Human Source (“CHS”) aided the FBI in its investigation and the CHS has not

agreed to disclosing his or her identity or the underlying information the CHS provided to the

FBI. Id. at 4. Portions of the documents the FBI produced are marked with deletion code “CHS” 3

to indicate where redactions were made to protect the CHS’s identity. Carlisle asserts that

disclosing the CHS’s identity “would negatively impact the FBI’s ability to continue to use and

cultivate confidential informants, as well as jeopardize the safety of informants, their families,

and FBI personnel.” Id. at 5.




3 The Court will refer to this code and the subsequent code as such for ease of reference. The Court does not
reference the deletion code the FBI actually used so as to preserve investigational integrity.

                                                         5
        CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 6 of 12




       The Government argues it has properly asserted the privilege and Plaintiffs have failed to

show a “clear need” for the disclosure of the CHS’s identity, and it stresses the importance of

keeping the identity confidential. Plaintiffs do not contest that the FBI is entitled to protect

certain information. Plaintiffs assert that their need for access to the underlying information in

the FBI interview summaries outweighs the importance of preserving the CHS’s identity.

       The Court finds that the identity of the CHS is protected under the informant’s privilege,

and Plaintiffs have failed to show a clear need for the CHS’s identity that outweighs the

Government’s interest in keeping that identity confidential. The CHS deletion code is only used

on a few pages of the documents that were produced by the FBI. While those portions of the

documents are heavily redacted, this was done to protect the identity of the CHS. The Court

agrees with the Government that preserving the anonymity of the CHS is essential to ensuring

individuals feel comfortable cooperating with the FBI in the future. This is especially true in

investigations of a sensitive nature such as in the present case.

       The Plaintiffs have not shown a clear need to compel unredacted copies of the FBI

documents with the CHS deletion code in light of the serious need to keep the information

confidential. This is especially true given the fact that the informer’s privilege is stronger in civil

cases such as this. Further, the Court has reviewed the declaration Mr. Carlisle filed under seal

and determines Plaintiffs likely have access to the underlying information they seek through

means other than the FBI investigatory documents, such as the deposition of Defendant

Bresnahan. As such, the Court will not compel the Government to unredact the information

covered under the CHS code.




                                                   6
        CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 7 of 12




    B. The Law Enforcement Privilege

        The Government argues that the vast majority of the redacted information is protected

under the law enforcement privilege, marked with deletion code “LIP.” The law enforcement

privilege is a legal doctrine that has been adopted by several Circuit Courts. In re The City of

New York, 607 F.3d 923, 942 (2d Cir. 2010). See also Commonwealth of Puerto Rico v. United

States, 490 F.3d 50, 64 (1st Cir. 2007), cert denied 128 S.Ct. 1738 (2008); In re U.S. Dep't of

Homeland Sec., 459 F.3d 565, 570-71 (5th Cir. 2006); Tuite v. Henry, 181 F.R.D. 175, 176-185

(D.D.C. 1998), aff'd, 203 F.3d 53 (D.C. Cir. 1999). The law enforcement privilege grew out of

the informant’s privilege; it extends beyond protecting the identities of confidential informants to

protect investigatory documents and processes. In re U.S. Dep't of Homeland Sec., 459 F.3d 565,

570-71 (5th Cir. 2006). “The law enforcement investigatory privilege is a qualified privilege that

is designed, in part, ‘to prevent disclosure of law enforcement techniques and procedures, to

preserve the confidentiality of sources, to protect witness and law enforcement personnel, to

safeguard the privacy of individuals involved in an investigation, and otherwise to prevent

interference with an investigation.’” Ramirez v. Clinton, No. CV No. 8-5770 (DSD/JSM), 2010

WL 11646629, at *4 (D. Minn. June 18, 2010) (quoting El Badrawi v. Department of Homeland

Sec., 258 F.R.D. 198, 203 (D. Conn. 2009)).

        Once the privilege has been established, 4 some courts employ a balancing test to weigh

“the public interest in nondisclosure against ‘the need of a particular litigant for access to the



4 To establish the privilege, the Government must show:

        Specifically, the party asserting the privilege must show that the documents in question contain (1)
        information pertaining to ‘law enforcement techniques and procedures,’ (2) information that would
        undermine “the confidentiality of sources,” (3) information that would endanger ‘witness and law

                                                          7
         CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 8 of 12




privileged information.’” In re The City of New York, 607 F.3d 923, 948 (2d Cir. 2010) (stating

there is a presumption against lifting the privilege). Other courts apply the “oft-cited

Frankenhauser test.” 5 At the heart of either analysis is whether a party has shown their need for

information outweighs the Government’s interests in protecting the information.

         The Eighth Circuit has not explicitly adopted the law enforcement privilege; but the court

has upheld lower court decisions that refused to compel production of Government investigatory

processes. United States v. Hoeffener, 950 F.3d 1037, 1044 (8th Cir. 2020) (finding the

Government’s interest in protecting the source code of its software programs outweighed

Defendant’s need to understand how it was applied to him); United States v. Jean, 891 F.3d 712,

715 (8th Cir.), cert. denied, 139 S. Ct. 440 (2018) (upholding the lower court’s finding that

preventing the disclosure of a complete source code used by the government greatly outweighed




         enforcement personnel,’ (4) information that would undermine “the privacy of individuals involved
         in an investigation,” or (5) information that would seriously impair ‘the ability of a law enforcement
         agency to conduct future investigations.’

In re The City of New York, 607 F.3d 923, 948 (2d Cir. 2010) (internal citations omitted). The Court finds
the Government has established that the information at issue in this case is privileged. See Def. Response,
ECF (No. 131, 8-12).

5 The test weighs the following factors:

         (1) the extent to which disclosure will thwart governmental processes by discouraging citizens from
         giving the government information; (2) the impact upon persons who have given information of
         having their identities disclosed; (3) the degree to which governmental self-evaluation and
         consequent program improvement will be chilled by disclosure; (4) whether the information sought
         is factual data or evaluative summary; (5) whether the party seeking discovery is an actual or
         potential defendant in any criminal proceeding either pending or reasonably likely to follow from
         the incident in question; (6) whether the police investigation has been completed; (7) whether any
         interdepartmental disciplinary proceedings have arisen or may arise from the investigation; (8)
         whether the plaintiff's suit is non-frivolous and brought in good faith; (9) whether the information
         sought is available through other discovery or from other sources; (10) the importance of the
         information sought to the plaintiff's case.

In re U.S. Dep't of Homeland Sec., 459 F.3d 565, 570 (5th Cir. 2006).

                                                           8
        CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 9 of 12




a criminal defendant’s need for the code). The Eighth Circuit has held one of the most important

factors to consider when determining whether to order disclosure of information is “whether or

not the evidence is material to the accused defense.” Hoeffener, 950 F.3d at 1043 (emphasis in

original).

        In the present instance, the Court will “balance the need of the litigant who is seeking the

privileged materials against the harm to the government if the privilege is produced.” Ramirez,

2010 WL 11646629, at *4-5. If the Court finds the un-redacted FBI documents are relevant and

important to the Plaintiffs’ case as to outweigh the danger of “weakening of law enforcement

programs and any chilling effect on internal investigative candor” it will compel production. Id.

        The Court first addresses the Government’s arguments against production of the

unredacted information. According to Mr. Carlisle’s declaration, the FBI’s criminal investigation

of Bresnahan is closed, and important investigatory documents were never disclosed to him or

the public because he pleaded guilty to a criminal charge as opposed to taking his case to trial.

Declaration of Travis Carlisle, (ECF 131-2, at 3). Further, Mr. Carlisle explains that the FBI’s

criminal file “includes extremely sensitive and personal information, to include pornographic

photographs of some of the witnesses.” Id. In particular, the FBI has withheld:

        portions of the reports of witness interviews that reflect personally identifying
        information that, if disclosed to Bresnahan or other individuals, could further
        victimize these witnesses, most of the whom are not plaintiffs in this case and
        may not even be aware their personal information is at risk of disclosure through
        this litigation.”

Id. It is clear from the record the information withheld under the law enforcement privilege is

deeply sensitive in nature.




                                                 9
       CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 10 of 12




       Mr. Carlisle emphasizes the need for victims and witnesses to trust the FBI will protect

their confidentiality, he explains this is magnified in cases such as this where victims and

witnesses are sharing details of a sexual nature with investigators. Id. The Government asserts

the underlying information is not inherently privileged, those individuals who cooperated with

the FBI are free to discuss details of their experiences with the press or anyone that they wish to

share them with. The FBI maintains it is essential to the integrity of the Agency and its

investigative processes for it to keep this information confidential.

       The Plaintiffs argue their need for the unredacted documents outweighs the

Government’s interest in keeping certain information confidential. Plaintiffs assert they need the

information to show the Government was on notice that Defendant Bresnahan would tortiously

assault Plaintiffs. Pls. Brief., ECF (No. 116 at 4-5). Plaintiffs seek to know whether Bresnahan

acted inappropriately toward other probationers, and if so the identities of those individuals. Id.

According to Plaintiffs, this will help them prove that sexual harassment or assault of

probationers is a well-known risk of the probation profession. Id.

       The Court finds Plaintiffs’ arguments unpersuasive. First, proving prior specific instances

of harm by Bresnahan is not necessary for the Government to be found liable under a respondeat

superior claim. See Fahrendorff ex rel. Fahrendorff v. N. Homes, Inc., 597 N.W.2d 905, 912-13

(Minn. 1999). The Minnesota Supreme Court has found that while specific instances of prior

misconduct may be relevant to finding direct liability, respondeat superior focuses more on

“public policy rather than from any fault of the employer.” Id. For the Government to be held

liable for Bresnahan’s conduct, Plaintiffs must show sexual assault or harassment by a probation




                                                 10
       CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 11 of 12




officer toward a probationer is a well-known hazard of the profession such that it would be fair

to hold the Government liable for its employee’s actions. See id.

        While the Court understands it could be marginally helpful for Plaintiffs to know the

names and circumstances of other potential victims of Bresnahan, this does not undermine those

individual’s expectation that they would be kept confidential. Mr. Carlisle indicated many of the

victims and witnesses interviewed by the FBI are not plaintiffs in the case and may not be aware

that their information is at risk of being shared in this litigation. Declaration of Travis Carlisle,

(ECF 131-2, at 3). The FBI was entrusted by witnesses and victims with information about

Bresnahan’s alleged misconduct. The Court refuses to break that trust by compelling the FBI to

unredact the documents it produced. The FBI’s interest in protecting the information and

preserving public trust outweighs the Plaintiffs’ desire to have access to FBI interviews.

        Even if the law enforcement privilege did not apply, the information sought is not

relevant and proportional to the needs of the case. Whether Bresnahan acted inappropriately

towards probationers other than the Plaintiffs is minimally relevant to proving that such

misconduct is a foreseeable risk of the probation officer profession. To the extent that it is

relevant, a deep dive into FBI investigatory files that may or may not contain information the

Plaintiffs seek is not proportional to the needs of this case. This is especially true given that

Plaintiffs may depose Defendant Bresnahan about other improper behavior and also depose

relevant US Probation Office witnesses about any knowledge they had, if any, regarding the

alleged improper behavior by Defendant Bresnahan.




                                                  11
      CASE 0:17-cv-04156-RWP-HCA Doc. 148 Filed 12/14/20 Page 12 of 12




                                      IV. CONCLUSION

      For the aforementioned reasons, the Plaintiffs’ Motion to Compel (ECF 114) is denied.

IT IS SO ORDERED.

Dated December 14, 2020.




                                            12
